



Exhibit 10.2(t)


Schedule A
Notice of Restricted Stock Unit Grant


Participant:
[●]
 
 
Company:
Anthem, Inc.
 
 
Notice:
You have been granted the following award of restricted stock units of common
stock of the Company in accordance with the terms of the Plan and the attached
Restricted Stock Unit Award Agreement.
 
 
Plan:
Anthem Incentive Compensation Plan
 
 
Grant:
Grant Date[●]
Number of Restricted Stock Units: [●]
 
 
Period of Restriction:
The Period of Restriction applicable to the number of your Restricted Stock
Units listed in the “Shares” column below, and any related Dividend Equivalents,
shall commence on the Grant Date and shall lapse on the date listed in the
“Lapse Date” column below.


 
Shares
Lapse Date
 
 
 
 
 
 
 
 
 
 
 
In the event that a Change of Control (as defined in the Plan) occurs before
your Termination, your Restricted Stock Unit Grant will remain subject to the
terms of this Agreement, unless the successor company does not assume the
Restricted Stock Unit Grant. If the successor company does not assume the
Restricted Stock Unit Grant, then the Period of Restriction shall immediately
lapse upon a Change of Control and the Shares covered by the award shall be
immediately delivered upon the Change of Control, provided that in the event
that the Restricted Stock Unit Grant is deferred compensation within the meaning
of Code Section 409A, such Shares shall only be delivered upon the Change of
Control if such Change of Control is a “change in control event” within the
meaning of Code Section 409A and the delivery is made in accordance with
Treasury Regulation 1-409A-3(j)(ix).
 
 
Rejection:
If you do not want to accept your Restricted Stock Units, please return this
Agreement, executed by you on the last page of this Agreement, at any time
within sixty (60) days after the Grant Date to Anthem, Inc., 120 Monument
Circle, Indianapolis, Indiana 46204, Attention: Stock Administration. Do not
return a signed copy of this Agreement if you accept your Restricted Stock
Units.  If you do not return a signed copy of this Agreement within sixty (60)
days after the Grant Date, you will have accepted your Restricted Stock Units
and agreed to the terms and conditions set forth in this Agreement and the terms
and conditions of the Plan.





--------------------------------------------------------------------------------





Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”) dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Restricted Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”) is made between Anthem,
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.
1.Period of Restriction. The Period of Restriction with respect to the
Restricted Stock Units shall be as set forth in the Grant Notice (the “Period of
Restriction”). The Participant acknowledges that prior to the expiration of the
applicable portion of the Period of Restriction, the Restricted Stock Units may
not be sold, transferred, pledged, assigned, encumbered, alienated, hypothecated
or otherwise disposed of (whether voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the expiration of the applicable
portion of the Period of Restriction described in the attached Grant Notice, the
restrictions set forth in this Agreement with respect to the Restricted Stock
Units theretofore subject to such expired Period of Restriction shall lapse and
the Shares covered by the related portion of the award shall be immediately
delivered, except as may be provided in accordance with Section 10 hereof.
2.    Ownership. Upon expiration of the applicable portion of the Period of
Restriction described in the attached Grant Notice, the Company shall transfer
the Shares covered by the related portion of the award to the Participant’s
account with the Company’s captive broker.
3.    Termination.
(a)    Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of service
or after attaining age sixty-five (65)), the restrictions upon the Restricted
Stock Units shall continue to lapse throughout the Period of Restriction and the
Shares covered by the related portion of the Restricted Stock Units shall
continue to be delivered upon the applicable Lapse Date; provided, however, that
if the Participant’s Termination due to Retirement is during the calendar year
of the Grant Date, the Restricted Stock Units shall be forfeited on a pro-rata
basis, measured by the number of completed full months in that calendar year
during which the Participant was employed by the Company or an Affiliate (e.g.,
if the Participant’s Retirement occurs in September, 33.3% (or 4/12) of the
Restricted Stock Units will be forfeited), and the Period of Restriction on the
non-forfeited portion of the Restricted Stock Units shall continue to lapse
throughout the Period of Restriction described in the attached Grant Notice and
the Shares covered by the related portion of the Restricted Stock Units shall
continue to be delivered upon the applicable Lapse Date.1 
(b)    Death and Disability.2 If the Participant’s Termination is due to death
or Disability (for purposes of this Agreement, as defined in the applicable
Anthem Long-Term Disability Plan), then the Period of Restriction shall
immediately lapse, causing any restrictions which would otherwise remain on the
Restricted Stock Units to immediately lapse and the Shares covered by the
Restricted Stock Units shall be immediately delivered.
(c)    Other Terminations.3 Unless Section 3(d) is applicable, if the
Participant’s Termination is by the Company or an Affiliate or by the
Participant for any reason other than death, Disability or Retirement, then all
Restricted Stock Units for which the Period of Restriction had not lapsed prior
to the date of such Termination shall be immediately forfeited.
(d)    Termination after Change in Control. If after a Change in Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause
(for purposes of this Agreement, defined as a violation of “conduct” as such
term is defined in the Anthem HR Corrective Action Policy and if the Participant
participates in
__________________________________
1. 
This retirement provision is deleted in non-annual retention grants.

2. 
This provision is sometimes revised to add Termination by the Company without
Cause and Good Reason terminations and to allow for the immediate vesting of
restricted stock units involving sign-on equity for new hires.

3. 
If section (b) is revised as noted in footnote 2 above, this section includes
the termination reasons noted in footnote 2 above.





--------------------------------------------------------------------------------





the Anthem, Inc. Executive Agreement Plan (the "Agreement Plan"), the Key
Associate Agreement or the Key Sales Associate Agreement also as defined in that
plan or agreement) or (ii), if the Participant participates in the Agreement
Plan, by the Participant for Good Reason (as defined in the Agreement Plan),
then the Period of Restriction on all Restricted Stock Units shall immediately
lapse, causing any restrictions which would otherwise remain on the Restricted
Stock Units to immediately lapse and the Shares covered by the Restricted Stock
Units shall be immediately delivered. Notwithstanding any provision of this
Agreement to the contrary, in the event that the restrictions on any Restricted
Stock Units lapse under any provision of this Section 3 by reason of any
Termination and such Termination occurs within the two year period following a
Change in Control that is a “change in control event” within the meaning of Code
Section 409A, the Shares subject to the Participant’s Restricted Stock Units
shall be delivered to the Participant immediately upon such Termination.
(e)    Termination Without Cause or for Good Reason - Cigna Corporation
Acquisition. Unless section 3(d) is applicable, and notwithstanding any other
provisions of this Agreement to the contrary, if the Participant’s job level is
E/M 15 or above or ES/MS 3 or above at the time of grant and at the HSR Approval
Date (as defined in this subsection), this Section shall apply for the period
beginning on the date that certain Agreement and Plan of Merger among Anthem,
Anthem Merger Sub Corp., and Cigna Corporation dated as of July 23, 2015 (the
“Merger Agreement”) is approved under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 in accordance with Section 3.1(c)(iii)(A) of the Merger
Agreement (the “HSR Approval Date”) and ending on the earlier of (1) the third
anniversary of the “Closing Date” as defined in the Merger Agreement or (2) the
date the acquisition of Cigna Corporation is terminated (the “Cigna Integration
Period”). If, during the Cigna Integration Period, the Participant’s Termination
is either (A) by the Company or an Affiliate without Cause or (B) by the
Participant for Good Reason (as defined in the Executive Agreement Plan),
provided that for clause (B), the Participant participates in the Executive
Agreement Plan as of the HSR Approval Date, the following shall occur depending
on whether or not the Participant meets the requirements of Retirement as set
forth in Section 3(a) above at Termination.
(i)    Not Retirement Eligible. If the Participant is not Retirement eligible at
Termination, the Period of Restriction shall immediately lapse, causing any
restrictions which would otherwise remain on the Restricted Stock Units to
immediately lapse, and the Shares covered by the Restricted Stock Units shall be
immediately delivered.
(ii)    Retirement Eligible. If the Participant is Retirement eligible at
Termination, Section 3(a) above shall apply except that if the Participant’s
Termination is during the calendar year of the Grant Date, Section 3(a) shall
apply without giving effect to the proviso set forth therein.
(f)    Clawback Provision. Notwithstanding any other provisions of this
Agreement to the contrary, in the event that the Participant is a non-executive
participant in the Agreement Plan or is an Executive (as defined by the Company)
at the time of the Participant’s Termination, regardless of whether the
Executive is then a participant in such Agreement Plan, the Restricted Stock
Units shall be forfeited if the Participant breaches any provision of Section
3.6 or 3.10 of the Agreement Plan, in which case the Participant shall be
subject to the “Return of Consideration” provision contained in Section 3.7 of
the Agreement Plan.
4.    Transferability of the Restricted Stock Units. The Participant shall have
the right to appoint any individual or legal entity in writing, on a Designation
of Beneficiary form, as his/her beneficiary to receive any Restricted Stock
Units (to the extent not previously terminated or forfeited) under this
Agreement upon the Participant’s death. Such designation under this Agreement
may be revoked by the Participant at any time and a new beneficiary may be
appointed by the Participant by execution and submission to the Company, or its
designee, of a revised Designation of Beneficiary form to this Agreement. In
order to be effective, a designation of beneficiary must be completed by the
Participant on the Designation of Beneficiary form and received by the Company,
or its designee, prior to the date of the Participant’s death. If the
Participant dies without such designation, the Restricted Stock Units will
become part of the Participant’s estate.
5.    Dividend Equivalents. In the event the Company declares a dividend on
Shares (as defined in the Plan), for each unvested Restricted Stock Unit on the
dividend payment date, the Participant shall be credited with a Dividend
Equivalent, payable in cash, with a value equal to the value of the declared
dividend. The Dividend Equivalents shall be subject to the same restrictions as
the unvested Restricted Stock Units to which they relate. No interest or other
earnings shall be credited on the Dividend Equivalents. Subject to continued
employment with the Company and Affiliates, the restrictions with respect to the
Dividend Equivalents shall lapse at the same time and in the same proportion as
the initial award of Restricted Stock Units. No additional Dividend Equivalents
shall be accrued




--------------------------------------------------------------------------------





for the benefit of the Participant with respect to record dates occurring prior
to, or with respect to record dates occurring on or after the date, if any, on
which the Participant has forfeited the Restricted Stock Units or any Restricted
Stock Units have been settled. For any specified employee, any Dividend
Equivalents subject to Code Section 409A and payable upon a termination of
employment shall be subject to a six month delay. The Dividend Equivalents shall
be subject to all such other provisions set forth herein, and may be used to
satisfy any or all obligations for the payment of any tax attributable to the
Dividend Equivalents and/or Restricted Stock Units.
6.    Taxes and Withholdings. Upon the expiration of the applicable portion of
the Period of Restriction (and delivery of the underlying Shares), or as of
which the value of any Restricted Stock Units first becomes includible in the
Participant’s gross income for income tax purposes, the Participant shall
satisfy all obligations for the payment of any tax attributable to the
Restricted Stock Units. The Participant shall notify the Company if the
Participant wishes to pay the Company in cash, check or with shares of Anthem
common stock already owned for the satisfaction of any taxes of any kind
required by law to be withheld with respect to such Restricted Stock Units. Any
such election made by the Participant must be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Compensation Committee of the Board of Directors of the
Company (“Committee”), in its sole discretion, deems appropriate. If the
Participant does not notify the Company in writing at least 14 days prior to the
applicable lapse of the Period of Restriction, the Committee is authorized to
take any such other action as may be necessary or appropriate, as determined by
the Committee, to satisfy all obligations for the payment of such taxes. Such
other actions may include withholding the required amounts from other
compensation payable to the Participant, a sell-to-cover transaction or such
other method determined by the Committee, in its discretion.
7.    No Rights as a Shareholder. The Participant shall have no rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Restricted Stock Units, for record dates occurring on or after
the Grant Date and prior to the date any such Restricted Stock Units vest in
accordance with this Agreement.
8.    No Right to Continued Employment. Neither the Restricted Stock Units nor
any terms contained in this Agreement shall confer upon the Participant any
express or implied right to be retained in the employment or service of the
Company or any Affiliate for any period, nor restrict in any way the right of
the Company, which right is hereby expressly reserved, to terminate the
Participant’s employment or service at any time for any reason. The Participant
acknowledges and agrees that any right to have restrictions on the Restricted
Stock Units lapse is earned only by continuing as an employee of the Company or
an Affiliate at the will of the Company or such Affiliate, or satisfaction of
any other applicable terms and conditions contained in the Plan and this
Agreement, and not through the act of being hired, being granted the Restricted
Stock Units or acquiring Shares hereunder.
9.    The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.
10.    Compliance with Laws and Regulations.
(a)    The Restricted Stock Units and the obligation of the Company to deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.




--------------------------------------------------------------------------------





(b)    The Shares received upon the expiration of the applicable portion of the
Period of Restriction shall have been registered under the Securities Act of
1933 (“Securities Act”). If the Participant is an “affiliate” of the Company, as
that term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws.
(c)    If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.
11.    Code Section 409A Compliance. Except with respect to Participants who are
Retirement eligible or become Retirement eligible before the calendar year
containing the second Lapse Date as shown on the Grant Notice, it is intended
that this Agreement meet the short-term deferral exception from Code Section
409A. This Agreement and the Plan shall be administered in a manner consistent
with this intent and any provision that would cause the Agreement or Plan to
fail to satisfy this exception shall have no force and effect. Notwithstanding
anything contained herein to the contrary, Shares in respect of any Restricted
Stock Units that (a) constitute “nonqualified deferred compensation” as defined
under Code Section 409A and (b) vest as a consequence of the Participant’s
Termination shall not be delivered until the date that the Participant incurs a
“separation from service” within the meaning of Code Section 409A (or, if the
Participant is a “specified employee” within the meaning of Code Section 409A
and the regulations promulgated thereunder, the date that is six months
following the date of such “separation from service” (or death, if earlier)). In
addition, each amount to be paid or benefit to be provided to the Participant
pursuant to this Agreement that constitutes deferred compensation subject to
Code Section 409A, shall be construed as a separate identified payment for
purposes of Code Section 409A.
12.    Notices. All notices by the Participant or the Participant’s assignees
shall be addressed to Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company’s records.
13.    Other Plans. The Participant acknowledges that any income derived from
the Restricted Stock Units shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.
14.    Recoupment Policy for Incentive Compensation. The Company's Recoupment
Policy for Incentive Compensation, as may be amended from time to time, shall
apply to the Restricted Stock Units, any Shares delivered hereunder and any
profits realized on the sale of such Shares to the extent that the Participant
is covered by such policy. If the Participant is covered by such policy, the
policy may apply to recoup Restricted Stock Units awarded, any Shares delivered
hereunder or profits realized on the sale of such Shares either before, on or
after the date on which the Participant becomes subject to such policy.




--------------------------------------------------------------------------------







ANTHEM, INC.
By:    __________________________________
Printed:    Jose Tomas4
Its:    EVP & Chief Human Resources Officer
    Anthem, Inc.


I DO NOT accept this Restricted Stock Unit:
Signature:    _________________________________
Printed Name:    _________________________________
    Date:_______________________________
































_____________________________
4. Grants to Mr. Tomas are signed by Joseph R. Swedish, Chairman, President &
CEO.




